Title: From Benjamin Franklin to Jonathan Williams, 24 February 1764
From: Franklin, Benjamin
To: Williams, Jonathan


Loving Cousin
Philada. Feb. 24. 1764
I have taken the Liberty to trouble you with a Box put this Day on board the Sloop William Capt. Ephraim Jones, directed for you. In it is a Portmantle and Mail Pillon belonging to Mr. Bernard, your Governor’s Son, which please to send to the Governor’s as soon as it gets to hand: Also a Parcel for Sister Mecom; and some Books on Inoculation, which I should be glad you could conveniently distribute in your Country gratis.

Just before I left London, a Gentleman requested I would sit for a Picture to be drawn of me for him by a Painter of his choosing. I did so, and the Pourtrait was reckon’d a very fine one. Since I came away, the Painter has had a Print done from it, of which he has sent a Parcel here for Sale. I have taken a Dozen of them to send to Boston and it being the only way in which I am now likely ever to visit my Friends there, I hope a long Visit in this Shape will not be disagreable to them. Be so good then, to take the Trouble of distributing them among such of my Friends as think them worth Accepting.
The Box, with perhaps a little Alteration, may serve to send the 10 Folio Volumes of Bayle’s Dictionary in, of which I saw one or two at your House, the rest are at Cousin Hubbard’s I suppose. I should be glad to have them the first Opportunity.
My Wife and Sally join in Love to you and yours and your Children, with Your affectionate Uncle
B Franklin
P.S. Perhaps the Prints might be acceptable to some of the following Persons—viz.
Revd. Dr. Mayhew

Revd. Mr. Cooper
Revd. Mr. Byles
Mr. Bowdoin
Mr. Winthrop of Cambridge
Mr. B. Kent
Miss Betsey Hubbard
Cousin Rogers
Cousin Griffitts
Cousin Williams
And my Sister will possibly like to have one for herself, and one for her Doctor Perkins.

 
Addressed: To / Mr Jonathan Williams / Mercht / Boston / per the William / Capt. E. Jones. / With a Box
Endorsed: Feby 24 1764 F
